DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I directed to claims 1-15 and 20 in the reply filed on 09/17/21 is acknowledged.
Claims 16-19 are withdrawn from further consideration. Claims 1-15 and 20 are pending for examination.
Drawings
The drawings are objected to because Fig. 4 and 6 are lacking an identified figure number for each individual drawing. More specifically, in Fig. 4, there are two separate drawings. Each drawing must have an identified figure number such as Fig. 4a and Fig. 4b. In Fig. 6, there are two separate drawings. Each drawing must have an identified figure number such as Fig. 6a and Fig. 6b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Objections
Claim 11 is objected to because of the following informalities:  
Re. claim 11, lin. 4, “the long axis direction of the link” should be changed to -- [[the]]a long axis direction of the link--; and lin. 7, “a long axis direction of the link” should be changed to –[[a]]the long axis direction of the link--.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first distortion detecting unit”, “a second distortion detecting unit” of claims 1 and 20;
“a processing unit” of claims 1, 4, 6-11, 14 and 20;
“distortion detecting elements” claims 3-4; 11, and 13;
“a driving unit” of claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "distortion generating bodies" in line 5 with no introducing article (“a” or “the”).  It is unclear if “distortion generating bodies” is intended to refer back to the previous recitation of “distortion generating body formed on each of the first blade and the second blade” or if it is introducing new structure. Examiner will interpret as referring back to the previous recitation. 
Claim 4 recites the limitation "distortion detecting elements" in lines 2-3 and 4.  It is noted that “distortion detecting elements” is introduced in claim 3, from which claim 4 depends.  Thus it is unclear if the recitations in claim 4 are intended to refer back to the recitation in claim 3 or if it is introducing new structure. Examiner will interpret as referring back to the previous recitation. 
Claim 5 recites the limitation "distortion detecting elements" in lines 2-3 and 4.  It is noted that “distortion detecting elements” is introduced in claim 3 and again in claim 4, from which claim 5 depends.  Thus it is unclear if the recitations in claim 5 are intended to refer back to the previous recitations or if it is introducing new structure. Examiner will interpret as referring back to the previous recitation. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
Claims 1-3, 11-13, 15, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated Park, et al., US20140067123A1, herein “Park”.
Re. claims 1 and 20, Park discloses an operation system (300, Fig. 3) comprising:
an arm 317 (Fig. 3) including one or more links (309, Fig. 3); 
an end effector 301 arranged at a tip end of the arm 317 (Fig. 3); 
a first distortion detecting unit 303 (Fig. 3, second group of sensing units, [0072]; (This element is interpreted under 112(f) as FBG sensors (see [0042] of the instant specification) and equivalents thereof).   that detects distortion generated in the end effector 301 (Fig. 3, [0060], 303 are the distortion detecting units/sensing units which are made of optical FBG (fiber Bragg grating) for measuring temperature which compensates for interference of a signal caused by a change in temperature); 
a second distortion detecting unit 313 (Fig. 3, first group of sensing units, [0064]; (This element is interpreted under 112(f) as FBG sensors see [0042] and equivalents thereof).   that detects distortion generated in the link 309 ([0064]-[0067]); and 
a processing unit ([0070]; system 300 includes a processor; This element is interpreted under 112(f) as circuit chip (see [0159] of the instant specification) and equivalents thereof). that calculates a force acting on the end effector on a basis of detection results of the first distortion detecting unit and the second distortion detecting unit ([0070]-[0072]).
Re. claim 2, Park further discloses wherein the end effector 301 includes a forceps unit (301-1 and 301-2) including a first blade 301-1, a second blade 301-2, and a forceps rotational axis that couples the first blade and the second blade so as to be rotatable with respect to each other (Fig. 3, [0061]-[0062] the forceps rotational axis is the axis of the drive shaft 307 that couples the first blade 301-1 and the second blade 301-2 wherein 301-1 and 301-2 rotate around the rotational axis and toward each other via the drive shaft 307 (rotatable with respect to each other).

Re. claim 3, Park further discloses wherein a distortion generating body is formed on each of the first blade and the second blade (Fig. 3, [0072], the body of the first and second blades 301-1 and 301-2 are the distortion generating bodies because each body of the first and second blades receives a force 319 and moves towards each other to grip an object, wherein the movement of the blades would generate a distortion), and 
the first distortion detecting unit 303 includes distortion detecting elements (This element is interpreted under 112(f) as the group of optical fibers 201, 202, 203, 204 (see [0087] of the instant specification) and equivalents thereof) (Park, each of sensing unit 303 in the first and the second blades) arranged on distortion generating bodies of the first blade 301-1 and the second blade 301-2 (Fig. 3, [0060] the sensing unit 303 is arranged on the bodies of the first blade and the second blade).
Re. claim 11, Park further discloses wherein the second distortion detecting unit 313 includes distortion detecting elements (Fig. 3, each 313 is a distortion detecting member. And all 313 together forms a second distortion detecting unit (or first group of sensing units), [0064]) arranged at two locations on opposite sides in two directions orthogonal to the long axis direction of the link (as shown in Capture 2 below, the two 313 elements are on the opposite sides in two directions orthogonal to the long axis direction of the link), and 
the processing unit calculates translational forces in two directions acting on the end effector on a basis of the distortion at the two locations on the opposite sides in the two directions orthogonal to a long axis direction of the link detected by the distortion detecting elements ([0071], see claims 3 and 4 of Park, the processor as disclosed by Park obtains/calculates the force applied to the objection (forces acting on the end effector) based on the tensile strain (distortion) at the two opposite side frames (e.g. 311-1 and 311-2 Fig. 3 or 601 and 609, Fig. 6A-B)of the support frame (which is the link 309 (Fig. 3) or 600 (Fig. 6A-B) in either a horizontal or vertical directions).

    PNG
    media_image1.png
    698
    528
    media_image1.png
    Greyscale

Re. claim 12, Park further discloses wherein the second distortion detecting unit 313 includes the distortion detecting elements (Fig. 3, each 313 is a distortion detecting element. And all 313 together forms a second distortion detecting unit) including FBG sensors formed in the two locations of optical fibers attached to the opposite sides in the two directions orthogonal to the long axis direction of the link (Fig. 3, [0066], 313 includes optical FGB sensors).
Re. claim 13, Park further discloses, wherein the link 309 has a shape (Fig. 3) in which stress is concentrated at the two locations where the distortion detecting elements 313 are arranged ([0066], the stress or tensile/compressive strain must concentrates at the two side frames 311-1 and 311-2 where the distortion detecting elements 313 located so that 313 could sense said stress or strain).
Re. claim 15, Park further discloses a driving unit (This element is interpreted under 112(f) as an actuator (see [0005] of the instant specification) and equivalents thereof) ([0069] control apparatus such as 111 (Fig. 1)) arranged apart from the end effector (Fig. 1, the control apparatus arranged apart from the surgical apparatus such as 100 or 200 or 300); and cables ([0069], a wire) that transmit a driving force generated by the driving unit to the first blade and the second blade ([0063] and [0069] a wire is disposed in the tube frame 317 to transfer the grip signal generated by the control apparatus to the adjusting unit which may adjust the first and second blades 301-1 and 301-2 to grip an object).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee et al., US 20140012286, herein Lee.
Re. claim 4, Park discloses wherein the first distortion detecting unit includes distortion detecting elements and the processing unit calculates a force acting on the end effector based but Park is silent about the distortion detecting elements detect distortion generated on an inner side and an outer side of the first blade, and distortion detecting elements that detect distortion generated on an inner side and an outer side of the second blade.
However, Lee discloses a similar device having an arm including one links, an end effector arranged at a tip end of the arm, a first distortion detecting unit  (The first distortion unit (which is a group of distortion detecting elements 114) of Lee’s device as shown in Fig. 6, wherein the inner side is where the distortion detecting elements 114 stay closer to the shaft and the outer side is where the distortion detecting elements 114 stay closer to the distal end. Or as shown in Fig. 3, the distortion detecting elements 114 are attached to both sides by nature of being in the middle of the jaw wherein the middle defines the inner side from the outer side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the distortion detecting elements of Park’s device with the distortion detecting elements 114 as taught and suggested by Lee since the substitution would have yielded predictable results, namely, a manner of detecting the distortion of the end effector. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Re. claim 5, as applied to claim 4, Lee teaches wherein the first distortion detecting unit includes distortion detecting elements 114 (Fig. 6, group of distortion detecting elements 114) including FBG sensors 1142 (Fig. 6) formed on optical fibers 114 ([0061]) attached to the inner side and the outer side of the first blade, and distortion detecting elements including FBG sensors formed on optical fibers attached to the inner side and the outer side of the second blade (The first distortion unit (which is a group of distortion detecting elements 114) of Lee’s device as shown in Fig. 6, wherein the inner side is where the distortion detecting elements 114 stay closer to the shaft and the outer side is where the distortion detecting elements 114 stay ).
Re. claim 6, as applied to claim 4, combination of Park and Lee as understood by the Examiner discloses wherein the processing unit calculates a force acting in a long axis direction of the end effector on a basis of a sum of the distortion on the inner sides of the first blade and the second blade and of the distortion on the outer sides of the first blade and the second blade (As disclose in Park, [0070]-[0072], the processor processes the force sensing data generated by the device 300, this means that once Park’s end effector is modified by Lee’s teaching to include the distortion detecting elements 114, the processor is fully capable of processing the total (the sum) force sensing data that generated by the modified device, and the force sensing data provided when a force acting on the end effector).
Re. claim 10, as applied to claim 4, the combination of Park and Lee, as understood by the examiner, discloses wherein the processing unit calculates a force acting in a long axis direction of the end effector based on a difference between the distortion on the inner sides of the first blade and the second blade and the distortion on the outer sides of the first blade and the second blade (As disclose in Park, [0070]-[0072], the processor processes the force sensing data generated by the device 300, this means that once Park’s end effector is modified by Lee’s teaching to include the distortion detecting elements 114 having the FBGs 1142, the processor of Park is fully cable of measuring the force based on the distortion being detected by the FBGs 1142. As discussed in Lee [0065]-[0066], each FBG 1142 receives different vertical force F applied on different location of the blades (such as inner side or outer side of the blades). And based on the difference of all the FBG 1142 at different locations, the magnitude and distribution of the vertical force F corresponding to the number of the detected locations, could be measured. Therefore the combination of Park and Lee discloses the claim limitation).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee further in view of Blumenkranz et al., US20100087835, herein “Blumenkranz”.
Re. claim 7, the combination of Park and Lee discloses the processing unit calculates the force acting in the long axis direction of the end effector (See rejection of claim 6 above), but the combination is silent about wherein the processing unit removes a distortion component caused by a force acting in a direction orthogonal to the long axis direction of the end effector calculated on a basis of the detection result of the second distortion detecting unit from a value based on the sum.
However, Blumenkranz teaches a similar surgical instrument (Fig. 2A) wherein the instrument includes an integrated circuit (a part of a processor) that includes a calibration process which is based on the forces applied to the instrument jaws to calculate the correction factors and offsets so that the surgical system can correctly identify and apply its correction factors and offsets while the surgical instrument is being used ([0105]). In another word, Blumenkranz’s processor can remove (offset) a distortion component (i.e. a change in temperature) when a force acting on the end effector ([0104]-[0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrated circuit as taught and suggested by Blumenkranz into the combination of Park and Lee’s processor so that besides calculating the force applied to the end effect, the processor can also apply correction factors and offsets so adjust and remove a distortion component (i.e. a change in temperature) when it occurs.
Re. claim 8, the combination of Park and Lee discloses the processing unit calculates the force acting in the long axis direction of the end effector (See rejection of claim 6 above), but the combination is silent the processing unit removes a distortion component caused by a temperature change from a value based on the sum.
(Fig. 2A) wherein the instrument includes an integrated circuit (a part of a processor) that includes a calibration process which is based on the total (sum) forces applied to the instrument jaws to calculate the correction factors and offsets so that the surgical system can correctly identify and apply its correction factors and offsets while the surgical instrument is being used ([0105]). In another word, Blumenkranz’s processor can remove (offset) a distortion component (i.e. a change in temperature) based on a total (sum) force acting on the end effector ([0104]-[0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrated circuit as taught and suggested by Blumenkranz into the combination of Park and Lee’s processor so that besides calculating the total (sum) force applied to the end effect, the processor can also apply correction factors and offsets so adjust and remove a distortion component (i.e. a change in temperature) when it occurs.
Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UYEN N. VO
Examiner
Art Unit 3771

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771